Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  159030                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  WALTON & ADAMS, LLC, and HEATHER                                                                    Richard H. Bernstein
  ENTERPRISES, INC., d/b/a A-STAR                                                                     Elizabeth T. Clement
  CONVENIENCE,                                                                                        Megan K. Cavanagh,
                                                                                                                       Justices
           Plaintiffs-Appellants,
  v                                                                SC: 159030
                                                                   COA: 340758
                                                                   Oakland CC: 2015-150119-CB
  SERVICE STATION INSTALLATION
  BUILDING & CAR WASH EQUIPMENT,
  INC.,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 18, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2019
           t1216
                                                                              Clerk